Title: To George Washington from Edmund Randolph, 5 August 1792
From: Randolph, Edmund
To: Washington, George



Dear sir
Philadelphia August 5. 1792.

I have persuaded myself, that this letter, tho’ unconnected with any official relation, and upon a subject, to the decision of which you alone are competent, will be received in the spirit, with which it is written. The Union, for the sake of which I have encountered various embarrassments, not wholly unknown to

you, and sacrificed some opinions, which, but for its jeopardy, I should never have surrendered, seems to me to be now at the eve of a crisis. It is feared by those, who take a serious interest in the affairs of the U.S., that you will refuse the chair of government at the approaching election. If such an event must happen, indulge me at least in the liberty of opening to you a course of thought, which a calm attention to the federal government has suggested, and no bias of party has influenced.
It cannot have escaped you, that divisions are formed in our politics, as systematic as those, which prevail in Great Britain. Such, as opposed the constitution from a hatred to the Union, can never be conciliated by any overture or atonement. By others it is meditated to push the construction of fœderal powers to every tenable extreme. A third class, republican in principle, and thus far, in my judgment, happy in their discernment of our welfare, have notwithstanding mingled with their doctrines a fatal error, that the state-assemblies are to be resorted to, as the Engines of correction to the fœderal administration. The honors, belonging to the chief-magistracy are objects of no common solicitude to a few, who compose a fourth denomination.
The ferment, which might be naturally expected from these ingredients, does actually exist. The original enemies not only affect to see a completion of their malignant prophecies; but are ready to improve every calumny, to the disgrace of the government. To their corps are, or will be added in a great measure the mistaken friends of republicanism; while the favourers of the high tone are strenuous in the prosecution of their views.
The real temper, however, of the people, is, I believe, strictly right at this moment. Their passions have been tried in every possible shape. After the first tumult, excited by the discussion of the constitution, had abated, several acts of congress became the theme of abuse. But they have not yet felt oppression; and they love order too much, to be roused into a deliberate commotion, without the intervention of the most wicked artifices. They will, it is true, be told at the meeting of every state-legislature, that congress have usurped. But this, if unfounded, will be ascribed to the violence of those, who wish to establish a belief, that they alone can save the individual states from the general vortex, by being elected into the fœderal councils.
It is much to be regretted, that the judiciary, in spite of their

apparent firmness in Annulling the pension-law, are not, what some time hence they will be, a resource against the infractions of the constitution, On the one hand, and a Steady asserter of the fœderal rights, on the other. So crude is our judiciary System, so jealous are state-judges of their authority, so ambiguous is the language of the constitution, that the most probable quarter, from which an alarming discontent may proceed, is the rivalship of those two orders of judges. The main superiority of talents in the fœderal judges, (if indeed it were admitted) cannot be presumed to counterbalance the real talents, and full popularity of their competitors. At this instant too, it is possible, that the fœderal judges may not be so forgetful of their connection with the state-governments, as to be indifferent about the continuance of their old interest there. This, I suspect, has on some occasions produced an abandonment of the true authorities of the government Besides; many severe experiments, the result of which upon the public mind, cannot be foreseen, await the judiciary. States are brought into court, as defendants to the claims of land companies, and of individuals: british debts rankle deeply in the hearts of one part of the U.S: and the precedent, fixed by the condemnation of the pension-law, if not reduced to its precise principles, may justify every constable in thwarting the laws.
In this threatening posture of our affairs, we must gain time, for the purpose of attracting confidence in the government by an experience of its benefits, and that man alone, whose patronage secured the adoption of the constitution, can check the assaults, which it will sustain at the two next sessions of congress.
The fiscal arrangements will have various degrees and kinds of ill-humour to encounter. Objectionable as they were at first to myself in many respects; yet am I assured, that they cannot now be changed without a convulsion to public credit. Can any new project be suggested, free from blemish? Have not the clamors of the people concerning the assumption Subsided? Can any tax be substituted for the excise, without rekindling those very complaints, which the excise has generated, but which have now almost died away? If any thing can prevent machinations, like these, it will be a reverance for your official character; if any thing can crush them, it will be your negative.
Another of the efforts, meditated against the public debt, is to

destroy its irredeemability. I sincerely wish, that this quality had never been given to it. But how can we tread back the ground, on which the European money-holders have been led into our funds? The injury to the U.S. can never amount to more, than the difference between the interest, which we pay, and some lower rate, at which perhaps we might borrow to discharge the debt. Borrow we must for such an object; since the sum, which we are free to wipe off according to our stipulation, is equal to our own present ability. And is this chance of advantage a sufficient temptation, on which to hazard our halffledged reputation? What would you say, Sir, if for this purpose a land-tax should be laid, by Congress which shall not take effect, unless the states should neglect to raise the money by their own laws? I think, it would soon be discovered, that such a measure would insensibly restore requisitions. These evils are also within the scope of your controul. It will be a great point gained, that the judiciary Topics should be rendered as mild as possible. Such of them, as are likely to be most obnoxious, will in four years more be finished. The judges will be more cautious, with the eye of an independent executive, upon them. States and individuals will acquiesce in their judgments with more complacency, when they cordially believe that the existing executive watches over the public safety with impartiality.
The fuel, which has been already gathered for combustion, wants no addition. But how awfully might it be increased, were the violence, which is now suspended by an universal submission to your pretensions, let loose by your resignation. Those fœderalists, who can espouse Mr Clinton against Mr Adams, as Vice-President, will not hesitate at a more formidable game. Permit me, then, in the fervor of a dutiful and affectionate attachment to you, to beseech you to penetrate the consequences of a dereliction of the reins. The constitution would never have been adopted, but from a knowledge, that you had once sanctified it, and an expectation, that you would execute it. It is in a state of probation. The most inauspicious struggles are past; but the public deliberations need stability. You alone can give them stability. You suffered yourself to yield, when the voice of your country summoned you to the administration. Should a civil war arise, you cannot stay at home. And how much easier will it be, to disperse the factions, which are rushing to this catastrophe,

than to Subdue them, after they shall appear in arms? It is the fixed opinion of the world, that you surrender nothing incomplete.
I am not unapprized of many disagreeable sensations, which have laboured in your breast. But let them Spring from any cause whatsoever, of one thing I am sure, (and I speak this from a satisfactory inquiry, lately made.) tho if a second opportunity shall be given to the people of shewing the⟨ir⟩ gratitude, they will not be less unanimous than before. I have the honor to be, dear Sir, with the most respectful affection Yr obliged ob. serv.

Edm: Randolph.

